         Case: 3:20-cv-00033-jdp Document #: 19 Filed: 05/12/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 ALLAN DEAN OWENS,

                                                                        ORDER
          Plaintiff,
    v.
                                                                 Case No. 20-cv-33-jdp
 P. CHAMBERLIAN, et al.

          Defendants.

         On April 22, 2020, I entered an order granting plaintiff a third extension of time until

May 7, 2020, to submit the $45.39 initial partial payment of the $350.00 fee for filing this

case. Dkt. 17. Now plaintiff has filed a motion to lower the $45.39 initial partial payment.

Dkt. 18.

         The statute governing proceedings in forma pauperis, 28 U.S.C. § 1915, dictates the

manner in which prisoners must pay the fees for filing federal lawsuits and appeals, and I have

no discretion to modify this method. In calculating the amount of plaintiff’s initial partial

payment in this case, I used the trust fund account statement he submitted in support of his

motion for leave to proceed without prepaying the fee. According to the formula set forth in

28 U.S.C. § 1915(b)(1), a prisoner litigant must prepay 20% of the greater of the average

monthly balance or the average monthly deposits made to his prison account in the six-month

period immediately preceding the filing of the complaint. The greater of the two amounts is

20% of the average monthly balance, or $45.39; this is the amount plaintiff is assessed as an

initial partial payment of the $350.00 fee for filing this case. Because this court is bound by

the provisions of the Prison Litigation Reform Act and because it is clear plaintiff’s initial

partial payment was calculated correctly pursuant to these provisions, his motion to lower the

amount of the $45.39 initial partial filing fee in this case must be denied.
        Case: 3:20-cv-00033-jdp Document #: 19 Filed: 05/12/20 Page 2 of 2



       However, I will give plaintiff an extension of time until May 29, 2020, to submit the

$45.39 initial partial payment. If plaintiff is still unable to submit the $45.39 initial partial

payment by May 29, plaintiff should submit an updated trust fund account statement to the

court, so that I may re-evaluate plaintiff’s financial circumstances.



                                              ORDER
       IT IS ORDERED that:

       1.      Plaintiff’s motion for the court to lower the initial partial payment in this case,

dkt. 18, is DENIED.

       2.      Plaintiff may have an enlargement of time until May 29, 2020, in which to

submit a check or money order payable to the clerk of court in the amount of $45.39, or advise

the court in writing why plaintiff is not able to submit the assessed amount on or before May

29, 2020. If plaintiff does not have enough money to pay the initial partial payment from his

regular account, plaintiff should arrange with prison authorities to pay the initial partial from

plaintiff’s release account.

       3.      If, by May 29, 2020, plaintiff fails to make the initial partial payment, or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

                       Entered this 12th day of May, 2020.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
